*632Appeals from decisions of the Workers’ Compensation Board, filed May 9, 1980, March 2, 1981 and March 30, 1981. The contentions of the appellants have no merit and the proposed issues are not based upon the record. In any event, the dispositive question in the administrative proceedings was whether or not claimant was the employee of the Dana Group, Inc., and the board, in its decision filed May 9,1980, found on that issue: “The record indicate[s] that at the hearing of December 4,1979 the claimant produced payroll stubs fonDana Group Inc. for the period from June 6,1979 to August 11,1979 and a payroll check from Dana Group Inc. for weeks ending July 7,1979 and July 14,1979. The file contains a photostat of a check from Dana Group Inc. made out to the claimant for five days (August 13 to August 17, 1979) at $33.33 per day less FICA taxes. The record also indicates that there was a hearing held on January 22, 1980. Although the employer was advised of this hearing, the purpose thereof and notice was properly served neither the employer nor its representative were present. In view of the above [the] decision of the Workers’ Compensation Law Judge [as to employer-employee relationship] is proper.” The decisions are supported by substantial evidence. Decisions affirmed, with costs to the Workers’ Compensation Board. Kane, J.P., Casey, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.